—Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered March 18, 1992, convicting her of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The record reveals that the defendant was found in the complainant’s house with her hand inside the complainant’s cosmetology bag. The bag included five or six zippers which had been closed when the complainant went to sleep. Although the front door was not locked, the complainant testified that the door was closed and the defendant did not have permission to enter the house. Under the circumstances, the court could have drawn the inference that the defendant knowingly made an unlawful entry with the intent to commit a crime (see, People v Ryan, 180 AD2d 769; People v Barnes, 50 NY2d 375, 381). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Lawrence, Copertino and Pizzuto, JJ., concur.